DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the grounds that any burden of examining the claims of both Groups I and II is either non-existent or negligible and the claims of Groups I and II each require several of the same or similar elements.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the adhesive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 7 depends, does not include an adhesive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 10, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (US Patent Application No. 2013/0198941).
Regarding claim 1, John et al. teach a stitched fabric (page 3, paragraph [0051]) comprising a barrier layer configured to inhibit air flow (page 2, paragraph [0029]); a yarn stitched through and forming a plurality of stitch holes in the barrier layer (page 3, paragraph [0051], page 6, paragraph [0083])); and a first yarn layer comprising interlocking loops of the yarn (page 1, paragraphs [0011], [0012], page 3, paragraph [0051]); wherein the barrier layer is configured to direct air flow though the yarn within the stitched holes (page 2, paragraph [0029], page 3, paragraph [0051]).
The limitation “stitched filtering fabric" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The stitched fabric of John et al. is capable filtering in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  
Regarding claim 2, John et al. teach wherein the stitched fabric further comprises a second yarn layer disposed along a side of the barrier layer opposite the first yarn layer, wherein the second yarn layer comprises interlocking loops of the yarn (page 1, paragraphs [0011], [0012]).
Regarding claim 6, John et al. teach wherein the stitched fabric further comprises an adhesive disposed along the barrier layer, wherein a melted portion of at least one of the adhesive and the barrier layer fills between at least a portion of the stitch holes and the yarn (page 1, paragraphs [0011], [0012], page 3, paragraph [0051]).
Regarding claim 7, John et al. teach wherein a melted portion of at least one of the adhesive and the barrier layer bonds the barrier layer and the first yarn layer (page 1, paragraphs [0011], [0012], page 3, paragraph [0051]).
Regarding claim 9, John et al. teach wherein a melted portion of the barrier layer fills between at least a portion of the stitch holes and the yarn (page 3, paragraph [0051]).
Regarding claim 10, John et al. teach wherein the stitched fabric comprises an adhesive disposed along the barrier layer, wherein the adhesive bonds the barrier layer and the first yarn layer (page 3, paragraph [0051]).
Regarding claim 12, John et al. teach wherein the yarn comprises wool (page 6, paragraphs [0083], [0084]).
Regarding claim 13, John et al. teach wherein the barrier layer comprises a first sub-layer having a first melting point and a second sub-layer having a second melting point different from the first melting point (page 3, paragraph [0051], page 4, paragraph [0053]).
Regarding claim 14, John et al. teach wherein the first sub-layer is an adhesive and the second sub-layer is a porous membrane (page 3, paragraph [0051], page 4, paragraph [0053]). 
Regarding claim 15, John et al. teach wherein the first sub-layer is an adhesive and the second sub-layer is a non-porous film (page 3, paragraph [0051], page 4, paragraph [0053])
Regarding claim 16, John et al. fail to teach wherein the barrier is configured to partially melt upon application of heat (page 4, paragraph [0053]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US Patent Application No. 2013/0198941) in view of Miyauchi et al. (US Patent Application No. 2016/0288034).
John et al. are relied upon as disclosed above.
Regarding claim 3, John et al. fail to teach wherein the yarn comprises a sea-island fiber.  However, Miyauchi et al. teach a filtering fabric (page 1, paragraph [0012]) comprising a yarn comprising a sea-island fiber (page 2, paragraph [0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a seal-island fiber in John et al. as that of Miyauchi et al. in order to provide mechanical strength and rigidity (Miyauchi et al., page 2, paragraph [0024]).

Claims 4, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US Patent Application No. 2013/0198941) in view of Tuscia et al. (US Patent Application No. 2017/0029989).
John et al. are relied upon as disclosed above.
Regarding claim 4, John et al. fail to teach wherein the yarn has a denier count between about 50 and about 200 and a filament count between about 100 and about 3000.  However, Tuscia et al. teach a stitched fabric (page 6, paragraph [0092]) comprising a yarn having a denier count of about 0.5 to about 170 which reads on Applicant’s claimed range of about 50 to about 200 (page 2, paragraph [0018]) and a filament count between 1 to 150 which reads on Applicant’s claimed range of about 100 to about 3000 (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the denier and filament count of John et al. to that of Tuscia et al. in order to provide multiple performance and functional attributes (Tuscia et al., page 1, paragraph [0006]).
Regarding claim 5, John et al. fail to teach wherein at least 25 percent of the yarn includes a filament having a cross-sectional shape selected from the group consisting of circular, elliptical, square, rectangular, triangular, star, multi-lobal, and diamond.  However, Tuscia et al. teach a stitched fabric (page 6, paragraph [0092]) comprising a yarn including a filament having a cross-sectional shape of circular (page 3, paragraph [0064], Figs. 4 and 5).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filament shape of Tuscia in John et al. in order to provide multiple performance and functional attributes (Tuscia et al., page 1, paragraph [0006]).
Regarding claim 8, John et al. fail to teach wherein the yarn comprises a plurality of filaments having an interstitial space between the plurality of filaments ranging between about 0.05 microns to about 5 microns.  However, Tuscia et al. teach a stitched fabric (page 6, paragraph [0092]) comprising a yarn comprising a plurality of filaments having an interstatial space between the plurality of filaments is 0.2 microns or less which reads on Applicant’s claimed range of between about 0.05 microns to about 5 microns (page 2, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the interstitial spacing of John et al. to that of Tuscia in order to provide multiple performance and functional attributes (Tuscia et al., page 1, paragraph [0006]).
Regarding claim 11, John et al. fail to teach wherein the yarn comprises a plurality of filaments having an interstitial space between the plurality of filaments ranging between about 0.05 microns to about 5 microns.  However, Tuscia et al. teach a stitched fabric (page 6, paragraph [0092]) comprising a yarn comprising a plurality of filaments having an interstatial space between the plurality of filaments is 0.2 microns or less which reads on Applicant’s claimed range of between about 0.05 microns to about 5 microns (page 2, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the interstitial spacing of John et al. to that of Tuscia in order to provide multiple performance and functional attributes (Tuscia et al., page 1, paragraph [0006]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/4/2022